              Case 5:18-cr-00258-EJD Document 266 Filed 01/13/20 Page 1 of 10




 1 ADAM A. REEVES (NYBN 2363877)
   Attorney for the United States,
 2 Acting Under Authority Conferred By 28 U.S.C. § 515

 3 HALLIE HOFFMAN (CABN 210020)
   Chief, Criminal Division
 4
   JEFF SCHENK (CABN 234355)
 5 JOHN C. BOSTIC (CABN 264367)
   ROBERT S. LEACH (CABN 196191)
 6 VANESSA BAEHR-JONES (CABN 281715)
   Assistant United States Attorneys
 7
          150 Almaden Boulevard, Suite 900
 8        San Jose, California 95113
          Telephone: (408) 535-5061
 9        Fax: (408) 535-5066
          Vanessa.Baehr-Jones@usdoj.gov
10
   Attorneys for United States of America
11
                                   UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
                                          SAN JOSE DIVISION
14

15   UNITED STATES OF AMERICA,                  )   CASE NO. 18-CR-00258 EJD
                                                )
16           Plaintiff,                         )   UNITED STATES’ OPPOSITION TO
                                                )   DEFENDANTS’ MOTION TO DISMISS THE
17      v.                                      )   SUPERSEDING INDICTMENT IN PART FOR
                                                )   FAILURE TO ALLEGE FALSITY AND
18   ELIZABETH HOLMES and                       )   MOTION TO STRIKE (ECF 205)
     RAMESH “SUNNY” BALWANI,                    )
19                                              )   Date: February 10, 2020
             Defendants.                        )   Time: 10:00 a.m.
20                                              )   Court: Hon Edward J. Davila
                                                )
21

22

23

24

25

26

27

28

     GOV. OPP. TO MOT. TO DISMISS INDICTMENT   1
     18-CR-00258 EJD
             Case 5:18-cr-00258-EJD Document 266 Filed 01/13/20 Page 2 of 10




 1                                                INTRODUCTION

 2          Defendants seek to usurp the roles of the Grand and Petit Juries by asking the Court to dismiss

 3 counts and strike clauses from the Superseding Indictment, claiming the indictment fails to allege falsity

 4 and a duty to disclose. But Defendants articulate the wrong standard. Wire fraud does not require

 5 specific false statements. Nor is a fiduciary or statutory duty necessary to trigger a duty to disclose

 6 omissions. This duty can arise when a defendant tells a “half-truth” and omits material facts. Even

 7 considering the allegations defendants move to strike, though, these each allege demonstrably false

 8 statements based on a common sense reading of the indictment. The Court should deny the Motion.

 9                                          FACTUAL BACKGROUND

10 I.       The Defendants’ Scheme to Defraud Investors

11          Defendant Holmes founded Theranos in 2003 with the stated mission of revolutionizing medical

12 laboratory testing through allegedly innovative methods for drawing blood. (Superseding Indictment

13 (SI), Dkt. #39, ¶¶ 1, 4.) Defendant Balwani joined the company in 2009, serving in a variety of high-

14 level management roles over the course of the fraud. (Id. ¶ 2.) During the company’s first ten years,

15 Theranos operated in “stealth mode,” as it pursued the development of proprietary technology that could

16 run clinical tests on devices termed the “Edison” and “minilab” using only tiny drops of blood from a

17 patient’s finger, stored in a “nanotainer.” (Id. ¶ 5.) The promise of these devices, though, never

18 matched the reality. (See id. ¶¶ 12, 16–18.)

19          Despite the inaccurate and unreliable results these devices produced, Defendants Holmes and

20 Balwani began a publicity campaign to promote the company in 2013 and to seek additional investors.

21 (Id. ¶¶ 6–9, 12–13.) The company published press statements claiming Theranos had “eliminate[ed] the

22 need for larger needles and numerous vials of blood” and could use “blood sample[s] as small as a few

23 drops—1/1000th the size of a typical blood draw.” (Id. ¶ 7.) Defendant Holmes told the Wall Street

24 Journal that Theranos could “run any combination of tests, including sets of follow-up tests” at once,

25 very quickly, all from a single drop of blood. (Id. ¶ 8.)

26          Defendants Holmes and Balwani also misled investors directly, through false and misleading

27 written and verbal communications; marketing materials containing false and misleading statements;

28 and false and misleading financial statements, models, and other information. (Id. ¶ 12.) Among the

     GOV. OPP. TO MOT. TO DISMISS INDICTMENT          2
     18-CR-00258 EJD
             Case 5:18-cr-00258-EJD Document 266 Filed 01/13/20 Page 3 of 10




 1 specifically alleged misleading and false statements are the two challenged in Defendants’ instant

 2 motion to dismiss the indictment: (1) Paragraphs 12(D), which alleges that Defendants misrepresented

 3 Theranos’s business relationship with Walgreens; and (2) Paragraph 12(E), which alleges defendants

 4 misrepresented the nature of Theranos’s business relationship with the U.S. Department of Defense.

 5 (Id.) As alleged in the Superseding Indictment (“Indictment”), defendants conveyed to investors that

 6 these business relationships were, respectively, “expanding” and “profitable and revenue-generating,”

 7 when the truth was something else entirely. (Id.) In the case of Walgreens, the rollout of Theranos’s

 8 retail business in Walgreens stores had stalled. (Id.) With respect to the military, the truth was that

 9 Theranos “had limited revenue from military contracts and its technology was not deployed in the
10 battlefield.” (Id.)

11 II.      Defendants’ Scheme to Defraud Doctors and Patients

12          Defendants also misled doctors and patients. From 2013 to approximately 2016, Defendants

13 advertised and marketed Theranos’s technologies to doctors and patients, presenting misleading and

14 false claims about the accuracy and reliability of its blood tests, and omitting the problems and limits of

15 Theranos’s technologies. (Id. ¶ 14–16.) Specifically, as alleged in Paragraph 16—which Defendants

16 seek to strike—Defendants misrepresented that Theranos could provide “accurate, fast, reliable, and

17 cheap blood tests and test results.” In truth, Defendants knew that Theranos technology was not

18 “capable of consistently producing accurate and reliable results.” The Indictment further alleges specific

19 blood tests, for which Defendants knew Theranos was not capable of consistently producing accurate

20 and reliable results, including calcium, chloride, potassium, bicarbonate, HIV, Hba1C, hCG, and

21 sodium, among others. (Id.) Notwithstanding the questionable and suspect accuracy of Theranos’s test

22 results, Defendants wired these results to patients, including Patients 1 and 2, as alleged in Paragraph 26

23 of the Indictment. (Id. ¶¶ 18, 26.)

24          The effects of Defendants’ fraudulent conduct were far-reaching and severe: investors lost

25 hundreds of millions of dollars in total, and numerous patients received unreliable or wholly inaccurate

26 medical information from Theranos’s flawed tests, placing those patients’ health at serious risk.

27 //

28 //

     GOV. OPP. TO MOT. TO DISMISS INDICTMENT         3
     18-CR-00258 EJD
              Case 5:18-cr-00258-EJD Document 266 Filed 01/13/20 Page 4 of 10




 1                                                   ARGUMENT

 2 I.        Legal Standard

 3           An indictment must contain a “concise and definite written statement of the essential facts

 4 constituting the offense charged.” Fed. R. Crim. P. 7(c)(1). It “should be read in its entirety, construed

 5 according to common sense, and interpreted to include facts which are necessarily implied.” United

 6 States v. Givens, 767 F.2d 574, 584 (9th Cir. 1985). “An indictment is sufficient if it ‘first contains the

 7 elements of the offense charged and fairly informs a defendant of the charges against which he [or she]

 8 must defend, and, second, enables him [or her] to plead to an acquittal or conviction in bar of future

 9 prosecutions for the same offense.’” United States v. Bonallo, 858 F.2d 1427, 1430–31 (9th Cir. 1988)
10 (quoting Hamling v. United States, 418 U.S. 87, 117 (1974)).

11           To allege a fraud, the indictment must simply plead the “character” of the scheme. United States

12 v. Curtis, 506 F.2d 985, 990 (10th Cir. 1974). There is no need at the pleading stage to allege

13 “evidentiary matters,” such as specific times, places, or circumstances. Id. In fact, an indictment need

14 not even “specify the theory upon which those facts will be proved at trial” or explain “the evidence

15 upon which the proof will rest.” United States v. Markee, 425 F.2d 1043, 1047 (9th Cir. 1970).

16           An indictment must be “liberally construed in favor of validity” and it is only required that the

17 “necessary facts appear in any form or by fair construction in an indictment.” United States v. Holden,

18 806 F.3d 1227, 1233 (9th Cir. 2015) (quoting United States v. James, 980 F.2d 1314, 1316–17 (9th Cir.

19 1992)).

20 II.       Specific Falsehoods Are Not Required to Allege Wire Fraud

21           As an initial matter, Defendants have set forth the wrong standard for alleging wire fraud.

22 Defendants rely on isolated language in Neder v. United States, 527 U.S. 1, 21–25 (1999), in claiming

23 that “material falsehoods (or omissions) are part of the crime’s definition.” (Mot. at 3.) The Ninth

24 Circuit specifically rejected such a narrow and incorrect reading of Neder’s holding in United States v.

25 Woods, 335 F.3d 993, 999 (9th Cir. 2003). There, the Ninth Circuit explained that “Neder addressed the

26 materiality of misrepresentation, not the specificity.” Id. “With regard to specificity, Neder reiterated

27 the holding in Durland v. United States, 161 U.S. 306 (1896), where the Supreme Court construed the

28 [mail fraud] statute to include[ ] everything designed to defraud by representations as to the past or

     GOV. OPP. TO MOT. TO DISMISS INDICTMENT          4
     18-CR-00258 EJD
               Case 5:18-cr-00258-EJD Document 266 Filed 01/13/20 Page 5 of 10




 1 present, or suggestions and promises as to the future.” Id. (internal quotations omitted). No “specific

 2 misrepresentation” is required. Id. In United States v. Omer, the court reiterated this reading of Neder,

 3 stating that “the materiality of a specific statement need not be pleaded” in a fraud case. 395 F.3d 1087,

 4 1089 (9th Cir. 2005). All that must be pleaded is a fraudulent “scheme or artifice.” Id. And “deceptive

 5 or misleading statements, false statements and half-truths, . . . and concealed, omitted and nondisclosed

 6 facts” can all be considered as material evidence of the fraud. Woods, 335 F.3d at 1000. These various

 7 theories are reflected in the Ninth Circuit Model Criminal Jury Instruction, which specifically articulates

 8 the “half-truths” theory: “Deceitful statements of half-truths may constitute false or fraudulent

 9 representations.” Ninth Cir. Model Crim. J. Inst. 8.124 (wire fraud).
10          The government can prove wire fraud under different theories and need not exclusively rely on

11 any one theory in arguing the fraud to the jury. Wire fraud can take the form of (1) a scheme or artifice

12 to defraud, or (2) obtaining money or property by means of false or fraudulent pretenses,

13 representations, or promises. United States v. Halbert, 640 F.2d 1000, 1007 (9th Cir. 1981). Each

14 constitutes an independent and alternate basis for conviction. United States v. Bonanno, 852 F.2d 434,

15 441 (9th Cir. 1988). Here, just like in Woods, the Indictment alleges wire fraud under both of these

16 theories.

17          Defendants do not address in their Motion how the allegations in the Indictment fail to state a

18 material scheme or artifice to defraud, nor could they make this claim. Thus, the Court need not

19 consider whether the statements in the challenged allegations allege actual falsity and can deny the

20 motion based on the standard set forth in Woods and Omer.

21 III.     The Superseding Indictment Alleges Material False Statements

22          Even if the Court were to consider the allegations, though, they clearly allege falsity. To allege

23 falsity, the government need only state an apparent false statement that is material. “[A] false statement

24 is material if it has a natural tendency to influence, or is capable of influencing, the decision of the

25 decisionmaking body to which it was addressed.” Neder, 527 U.S. at 16 (internal quotations and

26 alterations omitted).

27          Here, Defendants deceived investors by portraying Theranos as a successful and profitable

28 company that had developed effective and marketable proprietary devices to test blood. The truth was

     GOV. OPP. TO MOT. TO DISMISS INDICTMENT           5
     18-CR-00258 EJD
             Case 5:18-cr-00258-EJD Document 266 Filed 01/13/20 Page 6 of 10




 1 that Theranos’s actual projected revenues for 2015 were less than 1% of the projected $1 billion in

 2 revenues represented to investors. (SI ¶ 12(B).) Theranos’s devices had not worked reliably. As a

 3 result, Defendants were using third-party, commercially-available analyzers to test patients’ blood. (Id.

 4 ¶ 12(G).) The false statements alleged in the Paragraphs 12(D) and 12(E) furthered this deception by

 5 presenting the company in a favorable light to investors. This helped perpetrate the scheme by inducing

 6 additional investment in the company.

 7          Defendants nevertheless claim that their misleading and false statement to investors that

 8 Theranos and Walgreens “had an expanding partnership” is not actually contradicted by the allegation in

 9 Paragraph 12(D) that the Walgreens rollout had, in truth, “stalled.” This argument defies common
10 sense. See United States v. Alber, 56 F.3d 1106, 1111 (9th Cir. 1995) (indictment must be “construed in

11 accord with common sense”). Certainly, a reasonable person would understand the statement that the

12 partnership was “expanding” to mean that the business relationship with Walgreens was growing. In

13 contrast, learning that the rollout “had stalled” would give the exact opposite impression: that the

14 relationship was plateauing or shrinking. This was a material misrepresentation in furtherance of the

15 scheme.

16          Defendants further claim that the Indictment does not allege that the Walgreens

17 misrepresentations were made “by someone with knowledge that they were untrue, or even by someone

18 who believed that the planned expansion of Wellness Centers was unlikely to occur.” (Mot. at 5.) That

19 is plainly incorrect. All of the misrepresentations listed in the subparagraphs to Paragraph 12 refer back

20 to “HOLMES and BALWANI.” (See SI ¶ 12.) The Superseding Indictment alleges that the Defendants

21 were the ones making these representations, and it further alleges that they knew at the time that the

22 Walgreens rollout had stalled. (See id. ¶ 12(D) (“when, in truth, HOLMES and BALWANI knew, by

23 late 2014, that Theranos’s retail Walgreens rollout had stalled because of several issues, including that

24 Walgreen’s executives had concerns with Theranos’s performance . . .”) (emphasis added).) Defendants

25 may attempt to argue at trial that they did not know that the rollout had stalled—though the government

26 anticipates the evidence will prove otherwise—but the Indictment has plainly alleged in Paragraph

27 12(D) that they made these misrepresentations in support of the fraud.

28 //

     GOV. OPP. TO MOT. TO DISMISS INDICTMENT         6
     18-CR-00258 EJD
             Case 5:18-cr-00258-EJD Document 266 Filed 01/13/20 Page 7 of 10




 1          Similarly, the misrepresentation that Theranos had a “profitable and revenue-generating business

 2 relationship” with the U.S. Department of Defense directly contrasts with the truth that “Theranos had

 3 limited revenue from military contracts.” Defendants contend in their Motion these two assertions are

 4 “not even in tension.” (Mot. at 5.) Again, this argument ignores common sense. The point of these

 5 statements was to deceive investors into believing Theranos was profitable when it was not. This

 6 allegation must be read as part of the whole indictment, which describes a scheme in which Defendants

 7 grossly overstated their profits to investor victims. (See SI ¶ 12(B).) Considered in context, the falsity

 8 is clear. See Holden, 806 F.3d at 1233 (facts may “appear in any form or by fair construction can be

 9 found within the terms of the indictment”).
10          Defendants also lied to doctors and patients. They represented that their devices could provide

11 “accurate, fast, reliable, and cheap blood tests and test results,” when the truth was these tests could not

12 “consistently produc[e] accurate and reliable results.” (Id. ¶ 16.) In their Motion, Defendants question

13 the meaning of the word “consistently” and claim that all blood tests have some error rates. (Mot. at 6.)

14 But the consistency of the results was critical. The goal of the Defendants’ marketing campaign was to

15 convince doctors, patients, and their insurance companies to order, use, and pay for Theranos blood

16 tests. (Id.) The fact that these tests could not perform consistently, in contrast to the marketing, would

17 have torpedoed this marketing campaign. Which patients would want to pay for inconsistent blood test

18 results? Defendants’ argument that “consistency” of test results does not matter defies common sense.

19          Reading the indictment as a whole, the three challenged allegations clearly allege material false

20 statements in furtherance of the two alleged schemes.

21 IV.      Defendants’ Misleading Statements Are Also Fraudulent Under a “Half-Truths” Theory

22          As set forth above, the government need not rely on directly contradicting statements in order to

23 allege wire fraud. Even assuming that these allegations describe half-truths, the government has still

24 alleged misrepresentations in furtherance of the fraud. See United States v. Beecroft, 608 F.2d 753, 757

25 (9th Cir. 1979) (“Deceitful statements of half-truths or the concealment of material facts is actual fraud

26 under the statute.”); Ninth Cir. Model Crim. J. Inst. 8.124 (“Deceitful statements of half-truths may

27 constitute false or fraudulent representations.”).

28 //

     GOV. OPP. TO MOT. TO DISMISS INDICTMENT            7
     18-CR-00258 EJD
             Case 5:18-cr-00258-EJD Document 266 Filed 01/13/20 Page 8 of 10




 1          Considering the three allegations, each could be considered to allege fraud under a half-truths

 2 theory. The representation of an “expanding partnership” between Theranos and Walgreens left out the

 3 fact that the rollout “had stalled.” (SI ¶ 12(D).) This was a critical omission. The representation of an

 4 “expanding partnership” misconstrued the nature of the relationship as part of the scheme to convince

 5 investors Theranos was and would be profitable in order to get them to invest. Similarly, the

 6 representation that Theranos has a “profitable and revenue-generating business relationship” with the

 7 U.S. military left out the fact that their revenues from military contracts were actually limited. Again,

 8 this omission was part of the deception about the relative profitability of the company. Finally, the

 9 representations to doctors and patients about the accuracy and reliability of the Theranos blood tests and
10 test results omitted the truth that Theranos was incapable of providing consistently accurate and reliable

11 results. Even if the representations had elements of truth—an actual business relationship existed

12 between Theranos and Walgreens, and some portion of blood tests were accurate—the material

13 omissions made these mere half-truths meant to deceive. See, e.g., Lustiger v. United States, 386 F.2d

14 132, 136 (9th Cir. 1967) (“While the statements in the advertising materials may not have been literally

15 false, taken as a whole they were fraudulently misleading and deceptive.”).

16 V.       The Superseding Indictment Alleges a Duty to Disclose

17          Considering the allegations under a half-truths theory, Defendants’ contention that the

18 government has not alleged a duty to disclose also fails. This is because “even in the absence of a trust

19 relationship,” a defendant “cannot affirmatively tell a misleading half-truth about a material fact to a

20 potential investor.” United States v. Laurienti, 611 F.3d 530, 541 (9th Cir. 2010). The duty to disclose

21 in such circumstances “arises from the telling of a half-truth, independent of any responsibilities arising

22 from a trust relationship.” Id.

23          Here, Defendants had a duty to disclose the truth about their business dealings with Walgreens

24 and the military once they made the inflated representations about their “expanding relationship” and

25 profitability because these facts would have been material to investors. This applies equally to half-

26 truths made to the doctors and patients. Representing their tests as “accurate” and “reliable” created a

27 duty for defendants to disclose the evidence—evidence which defendants were actively attempting to

28 conceal from regulators—that their blood tests were not consistently accurate and reliable.

     GOV. OPP. TO MOT. TO DISMISS INDICTMENT         8
     18-CR-00258 EJD
             Case 5:18-cr-00258-EJD Document 266 Filed 01/13/20 Page 9 of 10




 1          The government has also adequately alleged an omissions theory with respect to the investor

 2 fraud because there was a “duty of trust” where Defendants “purportedly acted for the benefit of

 3 investors,” and “induce[d investors] to relax [their ordinary] care and vigilance.” United States v.

 4 Shields, 844 F.3d 819, 823 (9th Cir. 2016). Specifically, as alleged in Paragraph 12(C), Defendants

 5 gave deceptive technology demonstrations for the investors to reassure them that the Theranos

 6 proprietary technology was working. Instead of running the investors’ blood, though, the analyzer was

 7 running a “null protocol” during the demonstration. Defendants also misled investors that Theranos did

 8 not need the Food and Drug Administration (“FDA”) to approve its proprietary analyzer and tests.

 9 Defendants told investors that Theranos was voluntarily applying for FDA approval, when in truth, the
10 FDA had required Theranos to apply for clearance or approval for its analyzer and tests. (SI ¶ 12(F).)

11 This misrepresentation certainly had the effect of inducing investors to relax their ordinary care and

12 vigilance when it came to concern about regulatory approvals. These are just a few examples of the

13 many alleged misrepresentations that misled investors and led them to trust Defendants such that a duty

14 to disclose arose.

15          Finally, as stated above, the government need not commit at the pleading stage—or even at

16 trial—as to which theory of fraud supports Defendants’ guilt. The jury is permitted to decide whether

17 the alleged misrepresentations are entirely false or half-truths that give rise to a duty to disclose. The

18 government need only prove the elements of wire fraud. These elements are properly alleged in the

19 Indictment. Accordingly, the Court should decline to dismiss any counts or strike any of the challenged

20 allegations.

21 //

22 //

23
     //
24

25

26

27

28

     GOV. OPP. TO MOT. TO DISMISS INDICTMENT          9
     18-CR-00258 EJD
            Case 5:18-cr-00258-EJD Document 266 Filed 01/13/20 Page 10 of 10




 1                                               CONCLUSION

 2          For the foregoing reasons, the Court should deny Defendants’ Motion to Dismiss the

 3 Superseding Indictment in Part for Failure to Allege Falsity and Motion to Strike.

 4 DATED: January 13, 2020                                     Respectfully submitted,

 5                                                             ADAM A. REEVES
                                                               Attorney for the United States,
 6
                                                               Acting Under Authority Conferred
 7                                                             By 28 U.S.C. § 515

 8
                                                                    /s/ Vanessa Baehr-Jones
 9                                                             JEFF SCHENK
                                                               JOHN C. BOSTIC
10                                                             ROBERT S. LEACH
                                                               VANESSA BAEHR-JONES
11
                                                               Assistant United States Attorneys
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     GOV. OPP. TO MOT. TO DISMISS INDICTMENT       10
     18-CR-00258 EJD
